DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 23-34 are pending and under current examination. The Amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai (US 2007/0082373 A1) as evidenced by Sena (Biochimica et Biophysica Acta; 2013, 1832, 2216-2231; as provided by the applicant on IDS dated 11/13/2019).
Imai discloses in background influence of nicotinamide dinucleotide (NAD) in the regulation of metabolic response by altering the activity and transcription of NAD dependent blood glucose concentration (i.e. decreasing, increasing or maintaining; see paragraph 0056) (indicator of vascular endothelial dysfunction causing impaired endothelium-dependent vasodilation (reads on artery stiffness, aortic pulse velocity etc.-all are dependent on vasodilation) as evidenced by Sena (as described below) (paragraph 0004). Imai discloses administering nicotinamide mononucleotide (NMN) for regulating blood glucose concentration in  a subject in need of such treatment, such as to prevent or delay type 1 or type 2 diabetes, brain-ischemia-induced hypoglycemia, insufficient dietary intake of vitamin, or counteracting effects of blood glucose decreasing drugs such as acetaminophen, alcohol etc. (subject  does not have an insulin resistance disorder).  Imai further discloses a method of decreasing blood glucose concentration (thereby treating vascular endothelial dysfunction or decreasing the extent of endothelium dependent dilation or modulating endothelium dependent dilation) compared to a previously determined value (i.e. determining a baseline value of an indicator of vascular endothelium dysfunction-step a) by increasing biosynthesis of NAD (thereby increasing SIRT1 transcription and activity) comprising administering nicotinamide mononucleotide (NMN) (step b) and determining the levels of blood glucose (steps c and d of the instant claims) (paragraphs 0011-0012, 0047,  0051, 0064, 0247, claims 1-6 and Figures 10A-10F, 23). Paragraphs 0078, 0079, 0096, 0247 disclose that NMN may be administered daily, weekly monthly, ….or over the lifetime of mammal in an amount of at least 10mg/Kg body weight or 20mg/Kg to about 900mg/Kg or to about 1000mg/kg or to about 1500mg/kg or to about 1800mg/Kg (within the dose range of the instant claims 1mg/Kg-25mg/Kg or from about 18mg/Kg or about 1200mg/kg). Further, paragraph 0076 teaches that dose or amount of the NMN may vary and may be adjusted based on intended use. Further, 
Thus in summary, Imai either teaches or presents in background known enzymatic pathways leading to dysregulation of glucose concentration; NAD affects transcription and activity of SIRT1 in mammals; increasing NAD biosynthesis increases transcription and activity of SIRT1; increasing NAD biosynthesis regulates blood glucose concentration (i.e. decreasing, increasing or maintaining) and treating a subject in need of such treatment, such as to prevent or delay type 1 or type 2 diabetes, brain-ischemia-induced hypoglycemia, insufficient dietary intake of vitamin, or counteracting effects of blood glucose decreasing drugs such as acetaminophen, alcohol etc. (subject  does not have an insulin resistance disorder); increasing NAD comprises administering NMN, decreasing blood glucose concentration and determining blood glucose concentration (an indicator of vascular endothelial dysfunction causing impaired endothelium-dependent vasodilation (reads on artery stiffness, aortic pulse velocity etc.-all are dependent on vasodilation) as evidenced by Sena (as described below) (paragraph 0004). 
However, the cited prior art is silent about blood glucose as an indicator of vascular endothelial dysfunction causing impaired endothelium-dependent vasodilation and relationship with nitrogen oxide and superoxide and regulating blood glucose results in vasodilation. However, the examiner takes official notice that the above relationship is already well established in the art as evidenced by Sena (Biochimica et Biophysica Acta; 2013, 1832, 2216-2231).
Evidence of that an increase or decrease of blood glucose, i.e.  dysregulation of glucose concentration is an indicator of vascular endothelial dysfunction causing endothelium-dependent vasodilation and relationship with nitrogen oxide and superoxide Sena (Biochimica et Biophysica Acta; 2013, 1832, 2216-2231):

    PNG
    media_image1.png
    609
    1685
    media_image1.png
    Greyscale

page 2217, Fig 1, column 2, paragraphs 1 and 2; page 2219, section 2.1 (relationship between diabetes (a condition causing increase or decrease of blood glucose) and vasoconstriction and impaired vasorelaxation). Also see fig 7, 2221:

    PNG
    media_image2.png
    917
    815
    media_image2.png
    Greyscale

Since the cited prior art reads on all the limitations of the instant claims 23-33, these claims are anticipated. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-34 are rejected under 35 U.S.C. 103 as being unpatentable over Imai (US 2007/0082373 A1) and Sena (Biochimica et Biophysica Acta; 2013, 1832, 2216-2231; as provided by the applicant on IDS dated 11/13/2019) in combination. 
Determining the scope and contents of the prior art
Imai discloses in background influence of nicotinamide dinucleotide (NAD) in the regulation of metabolic response by altering the activity and transcription of NAD dependent enzyme SIRT1 (increase of NAD increases expression and activity of SIRT1) in mammals and thereby regulating blood glucose concentration (i.e. decreasing, increasing or maintaining; see paragraph 0056) (indicator of vascular endothelial dysfunction causing impaired endothelium-dependent vasodilation (reads on artery stiffness, aortic pulse velocity etc.-all are dependent on vasodilation) as taught by Sena (as described below) (paragraph 0004). Imai discloses administering nicotinamide mononucleotide (NMN) for regulating blood glucose concentration in  a subject in need of such treatment, such as to prevent or delay type 1 or type 2 diabetes, brain-ischemia-induced hypoglycemia, insufficient dietary intake of vitamin, or counteracting effects of blood glucose decreasing drugs such as acetaminophen, alcohol etc. (subject  does not have an insulin resistance disorder).  Imai further discloses a method of decreasing blood glucose concentration (thereby treating vascular endothelial dysfunction or decreasing the extent of endothelium dependent dilation or modulating endothelium dependent dilation) compared to a previously determined value (i.e. determining a baseline value of an indicator of vascular endothelium dysfunction-step a) by increasing biosynthesis of NAD (thereby increasing SIRT1 transcription and activity) comprising administering nicotinamide mononucleotide (NMN) (step b) and determining the levels of blood glucose (steps c and d of the instant claims) (paragraphs 0011-0012, 0047,  0051, 0064, 0247, claims 1-6 and Figures 10A-10F, 23). Paragraphs 0078, 0079, 0096, 0247 disclose that NMN may be administered daily, weekly monthly, ….or over the lifetime of mammal in an amount of at least 10mg/Kg body weight or 20mg/Kg to about 900mg/Kg or to about 1000mg/kg or to about 1500mg/kg or to about 1800mg/Kg (within the dose range of the instant claims 1mg/Kg-25mg/Kg or from about 18mg/Kg or about 1200mg/kg). Further, paragraph 0076 teaches that dose or amount of the NMN may vary and may be adjusted based on intended use. Further, paragraphs 0083-0086 discloses that NMN may be administered with a pharmaceutically acceptable carrier.
Thus in summary, Imai either teaches or presents in background known enzymatic pathways leading to dysregulation of glucose concentration; NAD affects transcription and activity of SIRT1 in mammals; increasing NAD biosynthesis increases transcription and activity of SIRT1; increasing NAD biosynthesis regulates blood glucose concentration (i.e. decreasing, increasing or maintaining) and treating a subject in need of such treatment, such as to prevent or delay type 1 or type 2 diabetes, brain-ischemia-induced hypoglycemia, insufficient dietary intake of vitamin, or counteracting effects of blood glucose decreasing drugs such as acetaminophen, alcohol etc. (subject  does not have an insulin resistance disorder); increasing NAD comprises administering NMN, decreasing blood glucose concentration and determining blood glucose concentration.
Ascertaining the differences between the prior art and the claims at issue
However, the Imai is silent about dysregulation, such as increased blood glucose as an indicator of vascular endothelial dysfunction causing endothelium-dependent vasodilation, such as artery stiffness, aortic pulse velocity etc.-all are dependent on vasodilation and relationship with nitrogen oxide and superoxide and treating dysregulation in blood glucose results in vasodilation. 
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference-Sena cures the deficiency.
Sena teaches dysregulation in glucose concentration (such as in diabetes) ss an indicator of vascular endothelial dysfunction causing impaired endothelium-dependent vasodilation or vasoconstriction and impaired vasorelaxation and relationship with nitrogen oxide and superoxide. Specifically, Sena teaches how treating diabetes (dysregulation in glucose concentration) results vasodilation, decrease in superoxide production and increase in NO.  
    PNG
    media_image1.png
    609
    1685
    media_image1.png
    Greyscale

page 2217, Fig 1, column 2, paragraphs 1 and 2; page 2219, section 2.1 (relationship between diabetes and vasoconstriction). Also see fig 7, 2221:

    PNG
    media_image2.png
    917
    815
    media_image2.png
    Greyscale

Thus based on the teaching of Imai and Sena- it would have been prima facie obvious to a person of ordinary skill in the art that at the time of the invention that regulating blood glucose concentration, i.e. decreasing, increasing or maintaining blood glucose concentration caused by any condition or as preventative measure, such as to prevent or delay type 1 or type 2 diabetes, brain-ischemia-induced hypoglycemia, insufficient dietary intake of vitamin, or counteracting effects of blood glucose decreasing drugs such as acetaminophen, alcohol etc. (subject  does not have an insulin resistance disorder);  will result in endothelium-dependent dilation, etc. (encompasses treating artery stiffness, aortic pulse velocity etc.-all are dependent on extent of vasodilation or vasoconstriction), increase in NAD, decrease in superoxide, increase in NO and SIRT1 expression. Thus based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Imai either teaches or presents in background known enzymatic pathways leading to dysregulation of glucose concentration; NAD affects transcription and activity of SIRT1 in mammals; increasing NAD biosynthesis increases transcription and activity of SIRT1; increasing NAD biosynthesis regulates blood glucose concentration (i.e. decreasing, increasing or maintaining) and treating a subject in need of such treatment, such as to prevent or delay type 1 or type 2 diabetes, brain-ischemia-induced hypoglycemia, insufficient dietary intake of vitamin, or counteracting effects of blood glucose decreasing drugs such as acetaminophen, alcohol etc. (subject  does not have an insulin resistance disorder); increasing NAD comprises administering NMN, decreasing blood glucose concentration and determining blood glucose concentration. Sena teaches dysregulation in blood glucose as an indicator of vascular endothelial dysfunction causing impaired endothelium-dependent vasodilation, vasoconstriction and relationship with nitrogen oxide and superoxide. 
So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that regulating concentration of glucose in subject with any disease, condition affecting concentration of glucose using NMN may treat vascular endothelial dysfunction or vasoconstriction and impaired vasorelaxation (causing aortic stiffness or aortic pulse velocity) by modulating endothelial dependent vasodilation and affect associated pathways.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to practice the instantly claimed process with a reasonable expectation of success.  
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 23-34 in the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10307437 B2 , since the claims, if allowed, would improperly extend the “right to exclude" already granted in the patent.
The subject matter claimed in the Claims 23-34, in the instant application is fully disclosed and is covered by the claims 1-21 of U.S. Patent No. 10307437 B2. Since the patent and the instant application are claiming common subject matter, as follows,
	Claims 23-34, in the instant application claims a process of determining the effect of NMN and claims 1-21 of U.S. Patent No. 10307437 B2, claims a process for treating ---using NMN and encompass all steps of the instant claims.  	 
The difference of wording, however, does not constitute a patentable distinction, because the process of the instant claims is encompassed by claims 1-21 of U.S. Patent No. 10307437 B2. Thus, the difference does not constitute a patentable distinction because the claims in the present invention simply fall within the scope of the patent.  For the foregoing reasons, the instantly claimed composition is made obvious.     
 Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See also MPEP § 804.
Response to Arguments
Applicant’s remarks and amendment, filed on 02/25/2021, has been fully considered but not found persuasive.
Applicant argument in regard to 102 and 103 rejection is moot in view of new rejection as set forth above.
Applicant also argues over ODP rejection that the claims of ‘437 patent are substantially different from the instant claims:

    PNG
    media_image3.png
    693
    817
    media_image3.png
    Greyscale

This is not found persuasive, because the purpose of the instant claims is also to affect a condition in a subject having a vascular endothelial dysfunction by using NMN. Phrasing claims in a different forms does not carry any patentable weight.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JIANG SHAOJIA can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623